Exhibit 10.1 Execution Version AMENDED AND RESTATED CREDIT AGREEMENT Among ABRAXAS PETROLEUM CORPORATION as Borrower, THE LENDERS PARTY HERETO FROM TIME TO TIME as Lenders, and SOCIÉTÉ GÉNÉRALE as Administrative Agent and as Issuing Lender October 5, 2009 SG Americas Securities, LLC as Sole Bookrunner SG Americas Securities, LLC, Royal Bank of Canada, ING Capital LLC, and The Royal Bank of Scotland plc as Co-Lead Arrangers Royal Bank of Canada and ING Capital LLC as Co-Syndication Agents The Royal Bank of Scotland plc as Documentation Agent HOUSTON\2319383 i TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 2 Section 1.01 Certain Defined Terms 2 Section 1.02 Computation of Time Periods 27 Section 1.03 Accounting Terms; Changes in GAAP 27 Section 1.04 Types of Advances 27 Section 1.05 Miscellaneous 27 ARTICLE II CREDIT FACILITIES 28 Section 2.01 Commitment for Advances 28 Section 2.02 Borrowing Base 29 Section 2.03 Method of Borrowing 33 Section 2.04 Reduction of the Commitments 35 Section 2.05 Prepayment of Advances 36 Section 2.06 Repayment of Advances 39 Section 2.07 Letters of Credit 39 Section 2.08 Fees 44 Section 2.09 Interest 45 Section 2.10 Payments and Computations 46 Section 2.11 Sharing of Payments, Etc 47 Section 2.12 Breakage Costs 47 Section 2.13 Increased Costs 48 Section 2.14 Taxes 49 Section 2.15 Reallocation of Defaulting Lender Commitment, Etc 51 Section 2.16 Right to Give Drawdown Notices 52 ARTICLE III CONDITIONS OF LENDING 52 Section 3.01 Conditions Precedent to Initial Borrowings and the Initial Letter of Credit 52 Section 3.02 Conditions Precedent to All Borrowings 55 ARTICLE IV REPRESENTATIONS AND WARRANTIES 56 Section 4.01 Existence; Subsidiaries 56 Section 4.02 Power 56 Section 4.03 Authorization and Approvals 57 Section 4.04 Enforceable Obligations 57 Section 4.05 Financial Statements 57 Section 4.06 True and Complete Disclosure 58 Section 4.07 Litigation; Compliance with Laws 58 Section 4.08 Use of Proceeds 58 Section 4.09 Investment Company Act 59 Section 4.10 Federal Power Act 59 Section 4.11 Taxes 59 Section 4.12 Pension Plans 59 Section 4.13 Title; Condition of Property; Casualties 60 Section 4.14 No Burdensome Restrictions; No Defaults 60 Section 4.15 Environmental Condition 60 Section 4.16 Permits, Licenses, Etc 61 Section 4.17 Gas Contracts 62 Section 4.18 Liens, Titles, Leases, Etc 62 Section 4.19 Solvency and Insurance 62 Section 4.20 Hedging Agreements 62 Section 4.21 Material Agreements 62 Section 4.22 Canadian Abraxas 63 Section 4.23 Abraxas Properties 63 ARTICLE V AFFIRMATIVE COVENANTS 63 Section 5.01 Compliance with Laws, Etc 63 Section 5.02 Maintenance of Insurance 64 Section 5.03 Preservation of Existence, Etc 64 Section 5.04 Payment of Taxes, Etc 65 Section 5.05 Visitation Rights 65 Section 5.06 Reporting Requirements 65 Section 5.07 Maintenance of Property 70 Section 5.08 Agreement to Pledge 70 Section 5.09 Use of Proceeds 70 Section 5.10 Title Opinions 70 ii Section 5.11 Further Assurances; Cure of Title Defects 70 Section 5.12 Deposit Accounts 71 Section 5.13 Hedge Contracts 71 ARTICLE VI NEGATIVE COVENANTS 72 Section 6.01 Liens, Etc 72 Section 6.02 Debts, Guaranties, and Other Obligations 74 Section 6.03 Agreements Restricting Liens and Distributions 75 Section 6.04 Merger or Consolidation; Asset Sales 75 Section 6.05 Restricted Payments 76 Section 6.06 Investments 76 Section 6.07 Affiliate Transactions 77 Section 6.08 Compliance with ERISA 77 Section 6.09 Sale-and-Leaseback 78 Section 6.10 Change of Business 78 Section 6.11 Organizational Documents, Name Change 78 Section 6.12 Use of Proceeds; Letters of Credit 79 Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments 79 Section 6.14 Limitation on Hedging 79 Section 6.15 Additional Subsidiaries 80 Section 6.16 Account Payables 80 Section 6.17 Abraxas Properties 80 Section 6.18 Current Ratio 80 Section 6.19 Interest Coverage Ratio 80 Section 6.20 Leverage Ratio 80 ARTICLE VII EVENTS OF DEFAULT; REMEDIES 81 Section 7.01 Events of Default 81 Section 7.02 Optional Acceleration of Maturity 83 Section 7.03 Automatic Acceleration of Maturity 83 Section 7.04 Right of Setoff 84 Section 7.05 Non-exclusivity of Remedies 84 Section 7.06 Application of Proceeds 84 ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER85 iii Section 8.01 Appointment and Authority 85 Section 8.02 Rights as a Lender 85 Section 8.03 Exculpatory Provisions 86 Section 8.04 Reliance by Administrative Agent 86 Section 8.05 Delegation of Duties 87 Section 8.06 Successor Administrative Agent and Issuing Lender 87 Section 8.07 Non-Reliance on Administrative Agent and Other Lenders 88 Section 8.08 No Other Duties, Etc 88 Section 8.09 Collateral Matters 88 Section 8.10 Cure of Defaulting Lender 89 ARTICLE IX MISCELLANEOUS 89 Section 9.01 Amendments, Etc 89 Section 9.02 Notices, Etc 91 Section 9.03 No Waiver; Cumulative Remedies 93 Section 9.04 Costs and Expenses 93 Section 9.05 Indemnification 93 Section 9.06 Reimbursement by Lenders 94 Section 9.07 Waiver of Damages 95 Section 9.08 Successors and Assigns 95 Section 9.09 Confidentiality 98 Section 9.10 Counterparts; Effectiveness 98 Section 9.11 Survival of Representations, etc 99 Section 9.12 Severability 99 Section 9.13 Interest Rate Limitation 99 Section 9.14 Governing Law 99 Section 9.15 Submission to Jurisdiction; Waiver of Venue; Service of Process 99 Section 9.16 Waiver of Jury Trial Section 9.17 USA Patriot Act; OFAC Section 9.18 Amendment and Restatement Section 9.19 Integration EXHIBITS: iv Exhibit A-Form of Assignment and Acceptance Exhibit B-Form of Compliance Certificate Exhibit C-Form of Guaranty Exhibit D-Form of Mortgage Exhibit E - Form of Revolving Note Exhibit F-Form of Term Note Exhibit G-Form of Notice of Borrowing Exhibit H-Form of Notice of Conversion or Continuation Exhibit I -Form of Pledge Agreement Exhibit J -Form of Security Agreement Exhibit K-Form of Transfer Letters SCHEDULES: ScheduleI -Addresses and Commitments Schedule 4.01-Subsidiaries Schedule 4.05-Existing Debt Schedule 4.07-Litigation Schedule 4.17-Gas Imbalances Schedule 4.20-Hedging Agreements Schedule 4.21-Material Agreements
